Title: From John Adams to Benjamin Rush, 29 December 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy December 29th 1812

I have not done with your Letter of the 19th: I care not half, so much about Red Heifer, as I do about the Taureau blanc, the white Bull of Voltaire…. “All volition the Effect of his will, operating upon mind.” My pious learned Parson Wibert, once said to me “I believe God is the Author of sin; but I would not say it, because of the dangerous tendency of it.” My Friend! read in virgil; Jupiters acknowledgment, that though fate had given him the command of Gods & men, yet he and the whole universe, were not only instruments of Fate. Read Edwards, read Priestley, read jaques le Fataliste et son maitre, and after all ask yourself, whether you have not a conscience, that still tells you, that you have sometimes done wrong, & sometimes right! There is not now, never was & never will be, more than one being who will understand the universe. Sixty years have I puzzel’d myself, with Clark and Leibnitz and Baxter &c to no purpose. I know no more now than I did at 17 years of age.
Hunc solem et Stellas et decedentia certis
Tempora momentis, Sunt qui formidine nullâ
Imbuta Spectent.
Let us descend to earth where it is our duty to crawl. you must know that I have the honor to be President of the American Accademy of Arts and sciences, of the Massachusetts society for promoting Agriculture, and of the board of  Trustees of this society and of the board of Visitors of the Professorship of natural history at the University. There are twelve of us of these boards. We meet once a month, on the last Saturday at each others houses at our own expense. Every one but myself, is a Stanch Anti Jeffersonian & Anti Madisonian, & at the late Election Clintonian. These are all real Gentlemen; all but me, very rich, have their City Palaces and Country seats, their fine gardens & greenhouses & hot houses &c &c &c—Men of science, Letters and urbanity, even Sparticus, out of a Newspaper, or a Pamphlet, is all this.
On the last Saturday of october at Mr Pomroy’s of Brighton the Gentlemen were in good spirits and indulged in a little political conversation, the detail of which would be too long I had not agreed to the selection of Mr Clinton though I should acquiesce if he were chosen.
Sparticus the slave! Sparticus the Rebel! Sparticus the Rebel slave! Sparticus the Rebel leader of Rebel slaves! asked me with an air of candour, What course I would have pursued, had I been continued President to this time? I said, that must have depended upon congress. The gentlemen Expressed a wish to know my single opinion of the best plan. I said the time would fail me to give details, but I could give in short hand, A sketch of a few principle strokes. The gentlemen wished to hear them. I said I would not have repealed the Taxes: no not a Shilling of them. With that revenue I would have fortified the Frontiers on the Lakes & Rivers as well as on the ocean. I would have gradually increased the Navy, by additional ships every year that we might be in a condition to Meet the mighty mistress of the ocean on her own element, and convince her that she is not all powerful there. I would have declared war against Great Britain five or six years ago when the King issued that most atrocious of all violations of the Law of Nations, his proclamation for impressing seamen from our ships. I would not have said a word about canada: but would have employed all our resources at sea. if the war had continued for years and the nation became hot enough to demand Canada I would not have invaded it till we had a decided supremacy of Naval power upon all the Lakes, and waters from Michillimacinac to Montreal, if not to Quebec, nor then till I had an army of 35 or 40 thousand Men. With such an army in four divisions, a small one in Michillimacinac, a larger at Kennebec river, a larger at Detroit, and the largest of all at Niagara, I would have made short work with canada and incorporated it into the union. “What a Satire, Said Sparticus, upon Our Administration!” Here I was called to my carriage to come home having a dozen miles to ride after dark & consequently heard no more remarks
ever yours

John Adams.December 30th This moment the sun rising in the southeast, and blazing with glorious Effulgence on my eyes, through the Window, reminds me of the glorious news in last nights paper, from Washington, of the Law to build four 74. & Six 44 Io triumphe! The sun now shines upon our country. A happy New year!
John Adams again.
